Exhibit (a)(1)(vii) SUPPLEMENT NO. 1 TO THE OFFER TO PURCHASE FOR CASH ALL OUTSTANDING SHARES OF COMMON STOCK (INCLUDING THE ASSOCIATED PREFERRED STOCK PURCHASE RIGHTS) OF MAKEMUSIC, INC. AT $4.85 NET PER SHARE BY LEAP ACQUISITION CORPORATION A WHOLLY-OWNED SUBSIDIARY OF LAUNCHEQUITY ACQUISITION PARTNERS, LLC DESIGNATED SERIES EDUCATION PARTNERS THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, ON APRIL 18, 2013, UNLESS THE OFFER IS EXTENDED. This Supplement No.1 (“Supplement No.1”) supplements, as set forth below, the Offer to Purchase, dated March 22, 2013 (together with any amendments or supplements thereto, including this Supplement No.1, the “Offer to Purchase”) relating to the offer by LaunchEquity Acquisition Partners, LLC Designated Series Education Partners, a designated series of a Delaware series limited liability company (“Parent”), LEAP Acquisition Corporation, a Minnesota corporation and wholly-owned subsidiary of Parent (“Purchaser”), and LaunchEquity Partners, LLC, an Arizona limited liability company and the direct or indirect sponsor entity of Parent and Purchaser (“Parent Sponsor”), to purchase all of the outstanding shares of common stock, par value $0.01 per share (the “Shares”), of MakeMusic, Inc., a Minnesota corporation (“MakeMusic”), including the associated rights to purchase shares of Series A Junior Participating Preferred Stock, par value $0.01 per Share (the “Rights”), not currently owned by Parent and Purchaser for $4.85 in cash per Share, without interest and less any applicable withholding taxes upon the terms and subject to the conditions set forth in the Offer to Purchase, this Supplement No. 1 and the related Letter of Transmittal (the “Letter of Transmittal”) which, together with the Offer to Purchase and Supplement No. 1, each as may be further amended or supplemented from time to time, collectively constitute the “Offer”. Unless the context otherwise requires, all references herein to the “Shares” shall be deemed to include the associated Rights. The Offer is being made in connection with the Agreement and Plan of Merger, dated as of March 12, 2013 (together with any amendments or supplements thereto, the “Merger Agreement”), by and among Parent, Purchaser, Parent Sponsor and MakeMusic, pursuant to which, after the completion of the Offer and the satisfaction or waiver of certain conditions, Purchaser will be merged with and into MakeMusic, and MakeMusic will be the surviving corporation (the “Merger”). All capitalized terms used by not defined in this Supplement No. 1 have the meanings ascribed to them in the Offer to Purchase. This Supplement No.1 should be read together with the Offer to Purchase and Letter of Transmittal. All references to and requirements regarding the Offer to Purchase and the Letter of Transmittal shall be deemed to refer to the Offer to Purchase, as supplemented by this Supplement No. 1, and the Letter of Transmittal, respectively. Except as set forth herein, all terms and conditions of the Offer remain unchanged and in full force and effect. If you desire to tender your Shares pursuant to the Offer and you are required to deliver a Letter of Transmittal (or a manually executed copy thereof) as described in “The Offer – Section 3. Procedures for Accepting the Offer and Tendering Shares” of the Offer to Purchase, you must still use the Letter of Transmittal previously mailed to you. If you have already properly tendered your Shares pursuant to the Offer, you need not take further action. Tenders of Shares (whether previously or hereafter delivered) may only be withdrawn in the manner described in the Offer to Purchase. * The date of this Supplement No.1 is April 5, 2013. Supplement No. 1 to the Offer to Purchase The Offer to Purchase is hereby amended and supplemented as follows: The information set forth in “The Offer – Section 7. Certain Information Concerning MakeMusic” of the Offer to Purchase is hereby amended and restated in its entirety as follows: 7.Certain Information Concerning MakeMusic General. The information concerning MakeMusic in this Offer to Purchase has been furnished by MakeMusic or has been taken from, or based upon, publicly available documents and records on file with the SEC and other public sources. MakeMusic’s principal offices are located at 7615 Golden Triangle Drive, Suite M, Eden Prairie, Minnesota 55344 and its telephone number at such address is (952) 937-9611. Financial Information. The audited financial statements, including the notes thereto, included as Item8 in MakeMusic’s Annual Report on Form 10-K for the fiscal year ended December31, 2012 (the “MakeMusic Form 10-K”) are incorporated by reference into this Offer to Purchase. Copies of those reports and other documents filed by MakeMusic may be examined at or obtained from the SEC in the manner set forth below under Available Information. Summary Financial Information. The following tables set forth certain summary historical financial information for MakeMusic for the fiscal years ended December31, 2012 and December31, 2011. This summary financial information has been derived from, and should be read in conjunction with, MakeMusic’s audited financial statements as of, and for, the years ended December31, 2012 and December31, 2011, which are incorporated herein by reference to the MakeMusic Form 10-K. MakeMusic has informed us that it does not anticipate that the cost of the Offer will have a material effect on the summary financial information presented below. MakeMusic, Inc. Balance Sheet (In thousands of U.S. dollars, except share and per share data) Year ended December31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance of $7 and $9 in 2012 and 2011, respectively) Inventories Deferred income taxes, net Prepaid expenses and other current assets Total current assets Noncurrent assets: Property and equipment, net Capitalized software products, net Finite life intangible assets Goodwill Deferred income taxes, net 57 Total noncurrent assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of capital lease obligations $
